Citation Nr: 0510959	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-13 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for atrophy of the right 
testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran had active service from October 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDING OF FACT

The veteran has atrophy of the right testicle, which measures 
two centimeters in diameter.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected atrophy of the right testicle have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.115b, Diagnostic Code 7523, 7524 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in June 2002; the statement of the case dated 
in April 2003; and the letter dated in March 2002.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The March 2002 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical opinion regarding the nature and severity of the 
veteran's testicular disorder has been obtained in this case.  
The Board notes that the available medical evidence is 
sufficient for an adequate determination.  Further, the 
veteran has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issue addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished in this case.

Legal Criteria and Analysis.  Disability evaluations are 
determined by comparing the veteran's present symptomatology 
with the criteria set forth in the VA's Schedule for Ratings 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

According to the relevant rating criteria, the complete 
atrophy of one testicle warrants a noncompensable rating 
under Diagnostic Code 7523.  A 20 percent rating is warranted 
for complete atrophy of both testicles.  38 C.F.R. § 4.115b, 
Diagnostic Code 7523.  Further, the removal of one testis 
will result in a noncompensable disability rating.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7524.  Removal of both testes 
warrants the grant of a 30 percent disability rating.  Id.  
In cases of the removal of one testis as a result of a 
service-incurred injury or disease, other than an undescended 
or congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, an 
evaluation of 30 percent will be assigned for the service-
connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a ratable disability.  38 
C.F.R. § 4.115b, Note following Diagnostic Code 7524.

Throughout the current appeal, the veteran has asserted that 
his service-connected atrophy of the right testicle is more 
severe than the current noncompensable disability evaluation 
for this disability indicates.  The veteran's descriptions of 
the severity of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of his service-connected atrophy of the right testicle must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

According to the recent relevant evidence received during the 
current appeal, the veteran is status post partial 
nephrectomy on May 21, 2002, due to renal cell carcinoma.  A 
May 2002 VA examination reflects normal testicles, penis, 
epididymis, and spermatic cord.  The examiner noted 
testicular atrophy on the right side, with an approximate two 
centimeter diameter.  Otherwise, the veteran's testicles were 
described as normal.  Thus, the criteria for a compensable 
evaluation have not been met, as the evidence does not show 
the complete atrophy of both testicles, required for a 20 
percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7523.

Moreover, without evidence of the removal, or nonfunctioning, 
of both of the veteran's testicles, an evaluation of 30 
percent cannot be assigned.  See, e.g., 38 C.F.R. § 4.115b, 
Diagnostic Code 7524.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The facts of this case do not show that the 
veteran's atrophy of the right testicle results in marked 
interference with his employment or requires frequent periods 
of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his atrophy of the right testicle 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

Entitlement to a compensable evaluation for atrophy of the 
right testicle is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


